The weakness of the State's proof of the essential element ofunlawful cohabitation and association charged, in my judgment rendered the refusal of defendant's requested charge No. 1 harmful error, as that charge emphasized, as it was designed to do, the real issue in the trial, and therefore defendant should not have been denied the benefit of a specific charge on the subject covered by it, in view of the nature of the defendant's defense of the propriety of his conduct under the circumstances existing in his family.